DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/22/2020 has been considered by the examiner.


Claim Objections
Claim 8 is objected to because of the following informalities: a typographical error identified in line 3 of the claim; “a page unit if the list”.  


Claim Rejections - 35 USC § 112
Claims 10-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 10 recites, “wherein the at least one processor comprises: a display unit configured to display content…”.  Being that the processor is not capable of comprising a display unit, the limitation is found to be indefinite for failing to particularly point out and distinctly claim the subject matter of the invention.  For purposes of rejection on the merits the claim will be rejected as a processor comprising a display control unit configured to cause a display unit to display content.  Appropriate correction is required.  Claims 11-17 are rejected as being dependent upon a rejected base claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 9-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gärdenfors et al. (US Patent Publication No. 2014/0245213; hereinafter Gärdenfors).
With reference to claim 1, Gärdenfors discloses a method (see Fig. 4) of providing content executed in a computer device (102/104) having at least one processor (240/340) configured to execute computer-readable instructions included in a memory (220/350) (see paragraphs 28, 34, 51; Figs. 1-4), the method comprising:
displaying, by the at least one processor, content (620) on a first

highlighting, by the at least one processor, a content item
indicative of the content being displayed on the first screen in the list of
contents in a forward moving mode in which content corresponding to
the list of contents is continuously displayed on the first screen in
response to a scrolling input (630) to the first screen (in illustrating highlighted messages from John and Mary being the email content that is displayed to the next messages from Joe and Mark are highlighted after a scroll input (630) is performed; see paragraphs 78, 88-89; Figs. 5-6).

With reference to claim 2, Gärdenfors discloses all that is required as explained above with reference to claim 1, wherein Gärdenfors further discloses that the content on the first screen and the list of contents on the second screen are displayed through a web browser supporting a dual screen function (see paragraph 67).

With reference to claim 3, Gärdenfors discloses all that is required as explained above with reference to claim 1, wherein Gärdenfors further discloses wherein highlighting the item comprises moving the highlight in the list of contents from a previous item indicative of previous content to a next 

With reference to claim 4, Gärdenfors discloses all that is required as explained above with reference to claim 1, wherein Gärdenfors further discloses wherein highlighting the item comprises adjusting the list of contents by scrolling the list of contents so that the highlight is located within a given range using at least one reference line on the second screen (in teaching highlight region as illustrated; see Figs. 5-6).

With reference to claim 5, Gärdenfors discloses all that is required as explained above with reference to claim 3, wherein Gärdenfors further discloses wherein highlighting the item comprises scrolling the list of contents by a maximum length at timing at which the highlight in the list of contents reaches a critical location on the second screen (in teaching once scrolling ends, an associated content is displayed with regards to the highlighted item of the list; see paragraph 77, 91).

With reference to claim 6, Gärdenfors discloses all that is required as explained above with reference to claim 3, wherein Gärdenfors further discloses wherein highlighting the item comprises scrolling the list of 

With reference to claim 7, Gärdenfors discloses all that is required as explained above with reference to claim 3, wherein Gärdenfors further discloses scrolling the list of contents in response to a scrolling input (630) to the second screen (204); and adjusting the list of contents by scrolling the list of contents so that the highlight is located within a given range using at least one reference line on the second screen (in teaching highlight occurs in the same area (see Figs. 5-6), when an additional scrolling input for the second screen is not present for a given time or a scrolling input to the first screen is present (see Figs. 5-6).

With reference to claim 9, Gärdenfors discloses all that is required as explained above with reference to claim 1, wherein Gärdenfors further discloses a non-transitory computer-readable recording medium
storing a program which, when executed by a computer, causes the
computer to perform the method of providing content (see paragraphs 16, 28, 34, 51; Figs. 1-4).

claim 10, Gärdenfors discloses a computer device (102/104) comprising:
at least one processor (240/340) implemented to execute computer-
readable instructions included in a memory (220/350) (see paragraphs 16, 28, 34, 51),
wherein the at least one processor comprises:
	a display [control] unit configured to display content (620) on a first screen (304) and a list of contents (605) on a second screen (204) of a dual screen included in the computer device (102/104) (see paragraphs 84-85; Fig. 5); and
	an association unit (225/372) configured to highlight, in the list of contents, a content item indicative of the content being displayed on
the first screen (see paragraphs 57-59), in a forward moving mode in which content corresponding to the list of contents is continuously displayed on the
first screen in response to a scrolling input to the first screen (see paragraphs 76-78).

With reference to claim 11, Gärdenfors discloses all that is required as explained above with reference to claim 10, wherein Gärdenfors further discloses that the display unit displays the content on the first screen and displays the list of contents on the second screen, through a web browser supporting a dual screen function (see paragraph 67).

With reference to claim 12, Gärdenfors discloses all that is required as explained above with reference to claim 10, wherein Gärdenfors further discloses wherein the association unit moves the highlight in the list of contents from a previous item indicative of previous content to a next item indicative of next content, when the previous content moves onto the next content in response to the scrolling input (630) to the first screen (see paragraph 88; Figs. 5-6).

With reference to claim 13, Gärdenfors discloses all that is required as explained above with reference to claim 12, wherein Gärdenfors further discloses wherein the association unit adjusts the list of contents by scrolling the list of contents so that the highlight is located within a given range using at least one reference line on the second screen (in teaching highlight region as illustrated; see Figs. 5-6).

With reference to claim 14, Gärdenfors discloses all that is required as explained above with reference to claim 12, wherein Gärdenfors further discloses wherein the association unit scrolls the list of contents by a maximum length at timing at which the highlight in the list of contents reaches a critical location on the second screen (in teaching once scrolling 
.
With reference to claim 15, Gärdenfors discloses all that is required as explained above with reference to claim 12, wherein Gärdenfors further discloses wherein the association unit scrolls the list of contents by a unit length when the highlight in the list of contents moves on the second screen (in teaching a unit length of two list items being highlighted during scrolling of the list; see Figs. 5-6).

With reference to claim 16, Gärdenfors discloses all that is required as explained above with reference to claim 12, wherein Gärdenfors further discloses scrolling the list of contents in response to a scrolling input (630) to the second screen (204); and adjusting the list of contents by scrolling the list of contents so that the highlight is located within a given range using at least one reference line on the second screen (in teaching highlight occurs in the same area (see Figs. 5-6), when an additional scrolling input for the second screen is not present for a given time or a scrolling input to the first screen is present (see Figs. 5-6).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Gärdenfors as applied to claim 1 or 10 above, and further in view of Moon (US Patent Publication No. 2015/0169161).
With reference to claims 8 and 17, Gärdenfors discloses all that is required as explained above with reference to claim 1, and while disclosing the list of contents being displayed on the second screen and content items being displayed on the first to be viewed in response to a scroll function as explained above, however fails to disclose a plurality of pages as recited.
Moon discloses a display method and scrolling function wherein  

	Therefore it would have been obvious to allow the usage of a plurality of pages similar to that which is taught by Moon for scrolling a list and content arrangement similar to that which is taught by Gärdenfors to thereby allow for automatic scrolling over a plurality of pages without causing the user to repeatedly preform scroll input (see Moon; paragraph 8).


Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
LOGAN et al. (USPGPub 2004/0255336) discloses a method and apparatus for providing a list and content arrangement of a split screen display device which permits the user to view content related to the highlight item of the list (see abstract, paragraphs 45-53; Fig. 4).
SENPUKU et al. (USPGPub 2005/0083642) discloses a mobile communications device having a first and second display device, wherein when the second display device is functional, the controller .


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALECIA DIANE ENGLISH whose telephone number is (571)270-1595.  The examiner can normally be reached on M0n.-Fri. 7:00am-3:00am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is 






/ADE/Examiner, Art Unit 2625                                                                                                                                                                                                        
/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625